Case 1:19-cv-01363-KLM Document 1 Filed 05/10/19 USDC Colorado Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-01363

FULLCONTACT, INC.,

         Plaintiff,

v.

PIPL, INC.,

         Defendant.


                                COMPLAINT AND JURY DEMAND


         Plaintiff FullContact, Inc. (“FullContact”), by and through its attorneys of record and for

its Complaint and Jury Demand against Pipl, Inc. (Pipl”), states and alleges as follows:

                                               PARTIES

         1.        FullContact is a Delaware corporation with its principal place of business in

Denver, Colorado. It is a privately held company providing a suite of cloud-based contact

management solutions for its clients, including a database of enriched contact information.

         2.        Pipl is a Delaware corporation with its principal place of business in Post Falls,

Idaho. Pipl is a privately held company that owns and operates a web-based search engine that

provides contact, social, demographic, and professional information about people queried by its

users.




                                                   1
4818-3930-4598.2
Case 1:19-cv-01363-KLM Document 1 Filed 05/10/19 USDC Colorado Page 2 of 12




                                   JURISDICTION AND VENUE

         3.        Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1331 (original

jurisdiction) as the action arises under the laws of the United States and pursuant to

28 U.S.C. § 1367 (supplemental jurisdiction).

         4.        This Court has personal jurisdiction over Pipl because Pipl does business in this

judicial district; because Pipl’s commission of tortious acts reaches this judicial district; and

because many of the activities regarding misappropriation of trade secrets and highly confidential

information occurred or are occurring in this judicial district.

         5.        Venue is proper in the United States District Court for the District of Colorado

pursuant to 28 U.S.C. § 1391(b) because a substantial part of the events giving rise to FullContact’s

claims occurred in this judicial district.

                                    GENERAL ALLEGATIONS

                               FullContact’s Proprietary Information

         6.        FullContact has spent thousands of hours and millions of dollars developing a

unique, proprietary, and confidential database that contains comprehensive information regarding

millions of individuals.

         7.        FullContact gathers and correlates data profile information aggregated from

multiple data sources, such as profile and contact information from social media accounts, to create

“Completed Contact Data.”

         8.        FullContact’s Completed Contact Data is unique to FullContact and includes

information correlated to specific individuals that is not available in any other database.




                                                  2
4818-3930-4598.2
Case 1:19-cv-01363-KLM Document 1 Filed 05/10/19 USDC Colorado Page 3 of 12




         9.        FullContact zealously guards and protects the databases that contain the Completed

Contact Data. Such databases may only be accessed by a limited number of individuals who have

been granted express permission by FullContact.

         10.       Any person or entity who receives access to the Completed Contact Data is

contractually-bound to FullContact not to disclose the Completed Contact Data to any other

individual or entity without prior approval by FullContact.

         11.       FullContact provides its Completed Contact Data to customers and partners in

different ways. FullContact has developed a data enrichment and management service (the

“FullContact Service”) that enables its partners to use an application programming interface

(“API”) to integrate FullContact’s proprietary Completed Contact Data with their own programs

and services. FullContact also allows customers to use the API to download Completed Contact

Data for inclusion in the customer’s databases.

                                FullContact’s Relationship With Pipl

         12.       In the fall of 2016, Pipl became interested in receiving access to the Completed

Contact Data and in engaging in a business relationship with FullContact. In particular, Pipl

desired to integrate the FullContact Service with its own products and services.

         13.       In September 2016, Pipl and FullContact entered into a Channel Partner Reseller

Agreement (the “Reseller Agreement”) whereby Pipl received the right to combine FullContact’s

API with certain Pipl offerings, including the People Data API, People File Enrichment, and

People Search Engine. Through the inclusion of the FullContact API, Pipl’s customers could

access FullContact’s Completed Contact Data through Pipl’s offerings.




                                                   3
4818-3930-4598.2
Case 1:19-cv-01363-KLM Document 1 Filed 05/10/19 USDC Colorado Page 4 of 12




         14.       The Reseller Agreement remained in place for two years until it was terminated by

FullContact in late 2018. Pipl received access to the FullContact Service and FullContact API and

through them, the Completed Contact Data, for the entire duration of the Reseller Agreement.

         15.       Following the termination of the Reseller Agreement, Pipl ceased to integrate the

FullContact Service with its products and services. However, Pipl wished to continue to access

and use FullContact’s Completed Contact Data.

         16.       Accordingly, Pipl, by and through its Senior Vice President of Business

Development, Garth Moulton (“Moulton”), submitted order forms to FullContact on August 31,

2018, October 15, 2018, and January 21, 2019 (the “Orders”). (Copies of the Orders are attached

hereto as Exs. 1, 2, and 3.)

         17.       Upon FullContact’s acceptance of each of the Orders, Pipl received the right to

access and download FullContact’s Completed Contact Data for successive three-month periods.

         18.       Through the Orders, Pipl obtained the right to display and resell FullContact’s

Completed Contact Data to end users on Pipl’s search engine for the period from September 1,

2018 through February 28, 2019.

         19.       As consideration, Pipl agreed to pay FullContact in accordance with the fee

schedules set out in the Orders. Pipl used its corporate credit card to pay all fees that accrued

pursuant to the Orders.

         20.       Upon information and belief, Moulton had actual authority to bind Pipl to the terms

and conditions of the Order. As Pipl’s Senior Vice President of Business Development, Moulton

also had apparent authority to bind Pipl to the terms and conditions of the Orders.




                                                   4
4818-3930-4598.2
Case 1:19-cv-01363-KLM Document 1 Filed 05/10/19 USDC Colorado Page 5 of 12




         21.       Pipl received and accepted the full benefit conferred under the Orders. Pipl used

FullContact’s API to download the FullContact Completed Contact Data multiple times while the

Orders remained in full force and effect.

         22.       Pipl never contacted FullContact to inquire about the credit card charges or

otherwise contest the Orders.

                                The FullContact Services Agreement

         23.       Among other terms and conditions, the Orders expressly incorporated by reference

the FullContact Services Agreement (“Services Agreement”). (See Exs. 1, 2, and 3.)

         24.       Section 8 of the Services Agreement is titled “Term and Termination; Data

Deletion, and Survival.” (See Ex. 4, Services Agreement.) This section provides that Pipl must

“irrecoverably delete” any and all FullContact Completed Contact Data upon the termination or

expiration of the Orders and execute a Data Deletion Acknowledgement form.

         25.       Section 8 further provides that FullContact “may, upon reasonable advanced notice

to Client, audit Client’s compliance with this requirement at any time within a two-year period

following expiration or termination of this Agreement.”

         26.       The final Order expired on February 28, 2019.

         27.       Pipl failed to execute a Data Deletion Acknowledgement form upon the termination

of the final Order.

         28.       Beginning on April 9, 2019, FullContact provided Pipl with multiple notices of its

intent to audit Pipl’s databases in accordance with Section 8 of the Services Agreement to ensure

that Pipl had irrecoverably deleted any and all FullContact Completed Contact Data. FullContact




                                                   5
4818-3930-4598.2
Case 1:19-cv-01363-KLM Document 1 Filed 05/10/19 USDC Colorado Page 6 of 12




communicated to Pipl that the audit would be confidentially conducted by an independent third-

party auditor at FullContact’s sole expense.

         29.       Pipl refused to comply with the audit.

         30.       On information and belief, Pipl has retained FullContact Completed Contact Data

and continues to profit from its now unlicensed and unauthorized use.

                                   FIRST CLAIM FOR RELIEF
                     (Violation of Defend Trade Secrets Act—18 U.S.C. § 1836)

         31.       FullContact incorporates by reference the allegations contained in paragraphs 1

through 30 as if fully set forth herein.

         32.       Pipl wrongfully acquired and/or used and/or disclosed trade secrets within the

meaning of the Defend Trade Secrets Act, 18 U.S.C. § 1836, which belong to and are proprietary

to FullContact and which derive economic value from the fact that they are not known to others

and which are not readily ascertainable by proper means by others.

         33.       The trade secrets improperly acquired, used, and/or disclosed by Pipl relate to

FullContact’s confidential and proprietary Completed Contact Data.

         34.       The FullContact Completed Contact Data is a valuable and lucrative asset of

FullContact that constitutes a legally protectable trade secret.

         35.       FullContact developed and retains all rights to the Completed Contact Data and all

information contained therein.

         36.       To protect its competitive advantage, FullContact has taken steps to protect its

highly confidential, proprietary, and valuable Completed Contact Data from improper use or

disclosure, including by limiting access to the Completed Contact Data as set forth herein.

         37.       FullContact’s trade secrets are related to a product or service used in interstate

                                                   6
4818-3930-4598.2
Case 1:19-cv-01363-KLM Document 1 Filed 05/10/19 USDC Colorado Page 7 of 12




commerce, namely products and services that use, rely on, or re-sell contact information.

            38.    The Completed Contact Data, which is a proprietary and valuable trade secret of

FullContact, is secret, of value, related to a product or service used in, or intended for use in,

interstate or foreign commerce, and thus is a trade secret pursuant to 18 U.S.C. § 1836.

            39.    Pipl knows, or has reason to know, that FullContact does not consent to Pipl’s

continued use of the Completed Contact Data and, given the confidential and proprietary nature of

the Completed Contact Data, Pipl’s continued use of the Completed Contact Data without

permission from FullContact violates 18 U.S.C. § 1836.

            40.    Pipl has wrongfully benefited from its misappropriation of FullContact’s trade

secrets, and FullContact has been damaged by this misappropriation in an amount to be determined

at trial.

            41.    Pipl’s misappropriation of FullContact’s trade secrets for its own benefit was

attended by circumstances of fraud, malice, and a willful and wanton disregard of FullContact’s

rights. Thus, FullContact is entitled to exemplary damages pursuant to 18 U.S.C. § 1836(b)(3)(C).

            42.    As a result of Pipl’s misappropriation of FullContact’s trade secrets, FullContact

has suffered and will continue to suffer great and irreparable harm for which no adequate remedy

at law exists. Unless Pipl is preliminarily and permanently enjoined from further misappropriation

of FullContact’s trade secrets, FullContact will continue to suffer great and irreparable harm for

which no adequate remedy at law exists.

                               SECOND CLAIM FOR RELIEF
        (Violation of Colorado Uniform Trade Secrets Act—C.R.S. §§ 7-74-101, et seq.)

            43.    FullContact incorporates by reference the allegations contained in paragraphs 1

through 42 as if fully set forth herein.

                                                   7
4818-3930-4598.2
Case 1:19-cv-01363-KLM Document 1 Filed 05/10/19 USDC Colorado Page 8 of 12




          44.      Pipl wrongfully acquired and/or used and/or disclosed trade secrets within the

meaning of the Colorado Uniform Trade Secrets Act, C.R.S. §§ 7-74-101, et seq. and under the

common law which belong to and are proprietary to FullContact and which derive economic value

from the fact that they are not known to others and which are not readily ascertainable by proper

means by others.

          45.      The trade secrets improperly acquired, used, and/or disclosed by Pipl relate to the

confidential and proprietary FullContact Completed Contact Data.

          46.      The FullContact Completed Contact Data is a valuable and lucrative asset of

FullContact that constitutes a legally protectable trade secret.

          47.      FullContact developed and retains all rights to the FullContact Completed Contact

Data and all information contained therein.

          48.      To protect its competitive advantage, FullContact has taken steps to protect its

highly confidential, proprietary, and valuable Completed Contact Data from improper use or

disclosure, including by limiting access to the Completed Contact Data as set forth herein.

          49.      FullContact’s trade secrets are related to a product or service used in interstate

commerce, namely products and services that incorporate contact information.

          50.      The FullContact Completed Contact Data, which is a proprietary and valuable trade

secret of FullContact, is secret, of value and thus is a trade secret pursuant to C.R.S. §§ 7-74-101,

et seq.

          51.      Pipl continues to use the Completed Contact Data without FullContact’s

permission. Pipl knows, or has reason to know, that FullContact does not consent to Pipl’s use of

the Completed Contact Data and that, given the confidential and proprietary nature of the


                                                   8
4818-3930-4598.2
Case 1:19-cv-01363-KLM Document 1 Filed 05/10/19 USDC Colorado Page 9 of 12




FullContact Completed Contact Data, Pipl’s continued use of the Completed Contact Data violated

C.R.S. §§ 7-74-101, et seq.

            52.    Pipl has wrongfully benefited from its misappropriation of FullContact’s trade

secrets, and FullContact has been damaged by this misappropriation in an amount to be determined

at trial.

            53.    Pipl’s misappropriation of FullContact’s trade secrets for its own benefit was

attended by circumstances of fraud, malice, and a willful and wanton disregard of FullContact’s

rights. Thus, FullContact is entitled to exemplary damages pursuant to C.R.S. § 7-74-104(2).

            54.    As a result of Pipl’s misappropriation of FullContact’s trade secrets, FullContact

has suffered and will continue to suffer great and irreparable harm for which no adequate remedy

at law exists. Unless Pipl is preliminarily and permanently enjoined from further misappropriation

of FullContact’s trade secrets, FullContact will continue to suffer great and irreparable harm for

which no adequate remedy at law exists.

                                  THIRD CLAIM FOR RELIEF
                             (Breach of Contract – Audit Requirement)

            55.    FullContact incorporates by reference the allegations contained in paragraphs 1

through 54 as if fully set forth herein.

            56.    Pipl entered into a contract with FullContact to obtain access to FullContact’s

valuable and proprietary databases of enriched contact information.

            57.    FullContact substantially complied with its part of the contract, including by

allowing Pipl to access, download, and use the Completed Contact Data.

            58.    The contract required that Pipl allow FullContact to audit its compliance with

certain terms and conditions.

                                                   9
4818-3930-4598.2
Case 1:19-cv-01363-KLM Document 1 Filed 05/10/19 USDC Colorado Page 10 of 12




         59.       Pipl breached the contract by failing to allow FullContact to audit its databases for

compliance.

         60.       FullContact is entitled to specific performance of Pipl’s contractual obligation to

allow an audit of its databases.

                                 FOURTH CLAIM FOR RELIEF
                         (Breach of Contract – Data Deletion Requirement)

         61.       FullContact incorporates by reference the allegations contained in paragraphs 1

through 60 as if fully set forth herein.

         62.       Pipl entered into a contract with FullContact to obtain access to FullContact’s

valuable and proprietary databases of enriched contact information.

         63.       FullContact substantially complied with its part of the contract, including by

allowing Pipl to access, download, and use the Completed Contact Data.

         64.       The contract required that Pipl irrecoverably delete any and all FullContact

Completed Contact Data upon termination or expiration of the contract.

         65.       Pipl breached the contract by failing to irrecoverably delete any and all FullContact

Completed Contact Data upon termination or expiration of the contract.

         66.       FullContact suffered actual damages on account of Pipl’s breach of contract in an

amount to be proved at trial.

                                    FIFTH CLAIM FOR RELIEF
                                        (Unjust Enrichment)

         67.       FullContact incorporates by reference the allegations contained in paragraphs 1

through 66 as if fully set forth herein.




                                                   10
4818-3930-4598.2
Case 1:19-cv-01363-KLM Document 1 Filed 05/10/19 USDC Colorado Page 11 of 12




          68.      Pipl received a benefit in the form of access to valuable and proprietary databases

of enriched contact information.

          69.      FullContact provided Pipl with that benefit on the understanding that Pipl would

comply with the terms of the Orders and FullContact’s Services Agreement.

          70.      Pipl has retained the benefit of FullContact Completed Contact Data at the expense

of FullContact.

          71.      Under these circumstances, it would be unjust for Pipl to retain the benefit of

FullContact Completed Contact Data without commensurate compensation to FullContact.

                                    SIXTH CLAIM FOR RELIEF
                                        (Injunctive Relief)

          72.      FullContact incorporates by reference the allegations set forth in paragraphs 1

through 71 as if fully set forth herein.

          73.      Pipl has engaged in conduct, and continues to engage in conduct, in violation of

FullContact’s confidential and proprietary trade secret rights.

          74.      As a result of Pipl’s actions, FullContact has sustained and will continue to sustain

irreparable injury.

          75.      FullContact is left without an adequate remedy at law because, among other things,

the damage to existing and prospective consumer relationships cannot be determined as a matter

of law.

          76.      Injunctive relief is the only way to remedy Pipl’s injurious actions.

                                        PRAYER FOR RELIEF

          Based on the foregoing facts and allegations, FullContact prays for relief and judgment as

follows:

                                                   11
4818-3930-4598.2
Case 1:19-cv-01363-KLM Document 1 Filed 05/10/19 USDC Colorado Page 12 of 12




         1.        Permanent injunctive relief that prohibits Pipl from continuing to engage in the

conduct complained of herein;

         2.        Monetary damages, including special damages, in an amount to be calculated at trial;

         3.        Award of attorneys’ fees and costs as provided in Section 12 of the Services

Agreement.

         4.        Pre-judgment interest;

         5.        Post-judgment interest;

         6.        Any such further preliminary or permanent relief, including equitable relief, as this

Court deems just and proper under the circumstances.

                                             JURY DEMAND

         FullContact requests a jury on all issues and claims that are triable to a jury.


         Dated this 10th day of May, 2019.

                                                        KUTAK ROCK LLP

                                                        s/ Chad T. Nitta
                                                        Chad T. Nitta
                                                        Lisa M. Saccomano
                                                        1801 California St., Suite 3000
                                                        Denver, CO 80202
                                                        Tel: 303-297-2400
                                                        chad.nitta@kutakrock.com
                                                        lisa.saccomano@kutakrock.com

                                                        ATTORNEYS FOR PLAINTIFF




                                                   12
4818-3930-4598.2
